Case: 15-60488   Document: 00513694211     Page: 1   Date Filed: 09/27/2016




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                                         Fifth Circuit

                                                                        FILED
                                 No. 15-60488
                                                                  September 27, 2016
                                                                     Lyle W. Cayce
                                                                          Clerk
CHARLESTON DEPRIEST, as father and next friend of C.B. a minor; ERIC
BALL, on behalf of himself and all similarly situated individuals; ERIK
BARNES, on behalf of himself and all similarly situated individuals;
JAMARIO BRADY, on behalf of himself and all similarly situated
individuals; JOSHUA CLAY, on behalf of himself and all similarly situated
individuals; CHRISTOPHER COLEMAN, on behalf of himself and all
similarly situated individuals; LAMARCUS CURRY, on behalf of himself and
all similarly situated individuals; CRAIG KINCAID, on behalf of himself and
all similarly situated individuals; LEMARSHA READUS, on behalf of himself
and all similarly situated individuals; COZY SCOTT, on behalf of himself and
all similarly situated individuals; LATRAVIS SMITH, on behalf of himself
and all similarly situated individuals; BRIAN WEBSTER, on behalf of
himself and all similarly situated individuals; FREDRICK WHITE, on behalf
of himself and all similarly situated individuals,

             Plaintiffs - Appellees

v.

MARSHALL L. FISHER, COMMISSIONER, MISSISSIPPI DEPARTMENT
OF CORRECTIONS,

             Defendant - Appellant




                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:10-CV-663


Before DENNIS, ELROD, and GRAVES, Circuit Judges.
     Case: 15-60488      Document: 00513694211         Page: 2    Date Filed: 09/27/2016



                                      No. 15-60488
PER CURIAM:*
     Prisoners at the Walnut Grove Correctional Facility filed this lawsuit in
November 2010, challenging what they referred to as the “barbaric,
unconstitutional conditions” of confinement and alleging that Walnut Grove
was violating their Eighth Amendment rights. In March 2012, the district
court entered a consent decree, approving and adopting substantive remedies
to which the parties had agreed. In 2015, Walnut Grove filed a motion to
terminate the decree in its entirety, pursuant to the Prison Litigation Reform
Act, claiming that prospective relief was no longer necessary. In July, the
district court entered a final judgment in favor of the plaintiffs on Walnut
Grove’s motion to terminate. Marshall Fisher, the Mississippi Department of
Corrections (MDOC), appealed. On September 15, 2016, while the appeal was
pending, the MDOC closed Walnut Grove, and all prisoners were transferred
to other facilities within the state. We invited the parties to address whether
the closure of Walnut Grove rendered the appeal moot.
       It is well settled that mootness is a threshold jurisdictional inquiry. See
Deakins v. Monaghan, 484 U.S. 193, 199 (1988) (“Article III of the Constitution
limits federal courts to the adjudication of actual, ongoing controversies
between litigants.”).      In general, a claim becomes moot “when the issues
presented are no longer ‘live’ or the parties lack a legally cognizable interest in
the outcome.” Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam). “If a
dispute has been resolved, or if it has evanesced because of changed
circumstances, it is considered moot.” Louisiana Envtl. Action Network v. U.S.
E.P.A., 382 F.3d 575, 580-81 (5th Cir. 2004) (citing American Medical Assoc. v.
Bowen, 857 F.2d 267 (5th Cir. 1988)). Here, the closure of Walnut Grove has


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
     Case: 15-60488       Document: 00513694211         Page: 3     Date Filed: 09/27/2016



                                       No. 15-60488
rendered the consent decree inoperative, resolving the dispute over its
continued enforcement and mooting Fisher’s appeal of the district court’s
judgment. See id.; see also Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002).
       Because the issue is moot, we DISMISS the appeal for lack of
jurisdiction. 1 However, “a determination of mootness neither precludes nor is
precluded by an award of attorneys’ fees.” Doe v. Marshall, 622 F.2d 118, 120
(5th Cir. 1980). The district court therefore retains jurisdiction to rule on the
plaintiffs’ motion for attorneys’ fees under 42 U.S.C. § 1988.




       1 Fisher urges us to vacate the district court’s judgment if we find that the appeal is
moot. The Supreme Court has emphasized that vacatur is an “extraordinary” and equitable
remedy. See U.S. Bancorp Mortgage Co. v. Bonner Mall Partnership, 513 U.S. 18, 25-26
(1994). The burden is on “the party seeking relief from the status quo” of the lower court
judgment to demonstrate “equitable entitlement to the extraordinary remedy of vacatur.”
See id. at 26. Fisher has not met this burden.
                                              3